Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 16, 26 is/are objected to because of the following informalities: 
Claim 11 recites “arrranged” which is a misspelling, note it has three r’s; it should be “arranged” with two r’s.
Claim 16 recites three instances of “saphire” throughout the claim; this is a misspelling, note it only has one “p”; it should be “sapphire” with two p’s; also note that the instant specification uses the correct spelling, e.g. p. 7 line 21.
Claim 26 recites one instance of “saphire” throughout the claim; this is a misspelling, note it only has one “p”; it should be “sapphire” with two p’s; also note that the instant specification uses the correct spelling, e.g. p. 7 line 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler (US 20070198004 A1; 8/23/2007).
Regarding claim 23, Altshuler teaches a method for cosmetic treatment of skin of a subject ([0002]), comprising: 
providing a skin illumination device having a panel with a matrix of LEDs (Fig. 3; Fig. 7; [0075] “matrix of LEDs”) configured to generate light in near-infrared range ([0067] “near infrared”) 
applying the panel of the skin illumination device to epidermis of the subject ([0138]; [0140]); 
operating the skin illumination device to generate light in a near-infrared range with wavelengths selected to penetrate through epidermis and dermis of the subject ([0067] “near infrared”; [0154] “penetrates the skin”; [0190]; this is an inherent result of the choice of wavelength(s)); 
employing an intensity of the light to penetrate through the epidermis and the dermis to heat adipocytes in a portion of a subcutaneous fat layer of the subject ([0065]; [0232]; [0233]; [0242]; the reference teaches that tissue is heated as a result of light exposure/treatment and so the intended result of heating the adipocytes is inherently achieved); and 
initiating adipocytes apoptosis and destroying adipocytes ([0005] “reduction of fat/cellulite”; Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)).
Regarding claim 25, Altshuler teaches concurrently with applying light to a portion of epidermis sufficiently, cooling the illuminated portion of epidermis to prevent burn damage to the epidermis ([0086]-[0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 16-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 20070198004 A1; 8/23/2007) in view of Fiset (US 20070276455 A1; 11/29/2007).
Regarding claim 11, Altshuler teaches a skin illumination device for treating subcutaneous fat of a subject ([0005]), comprising: 
a panel that comprises (Fig. 3; Fig. 7): 
a plurality of LEDs operable to generate light in a near-infrared range to transdermally heat subcutaneous fat of the subject, the LEDs being arranged in a matrix with rows (Fig. 3; Fig. 5; Fig. 7; [0005]; [0067] “near infrared”; [0075] “matrix of LEDs”); 
a substrate for positioning proximate to epidermis of the subject, the substrate being transparent to permit light from the LEDs to pass through (Fig. 3; [0086]); 
a frame to which the LEDs and the substrate are mounted (Fig. 3; [0084]), the frame having a plurality of coolant conduits; the coolant conduits being configured to transport a cooling-liquid to cool the LEDs and the substrate (Fig. 3, 280; [0107]-[0109]; [0114]-[0116]; [0120]).
Altshuler does not teach plurality of coolant conduits located between the rows of the LEDs, the coolant conduits being configured to transport a cooling-liquid to cool the LEDs and the substrate. However, Fiset teaches in the same field of endeavor ([0002]) plurality of coolant conduits located between the rows of the LEDs ([0139] “between LEDs”), the coolant conduits being configured to transport a cooling-liquid to cool the LEDs and the substrate ([0139]-[0140]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include this feature as taught by Fiset because this enables cooling of the LEDs ([0134]; [0139]).
The combination of Altshuler and Fiset teaches wherein each LED is individually activatable and is operable to be activated alone or together with all or a portion of the other LEDs (Altshuler [0096]; [0103]; [0144]; Fiset [0040] “selectively control individual…LEDs”).
Regarding claim 13, in the combination of Altshuler and Fiset, Altshuler teaches wherein each LED emits 1000 mW of near-infrared light ([0065]; [0067] “near infrared”).
Regarding claim 16, in the combination of Altshuler and Fiset, Altshuler teaches wherein the substrate is a sapphire window, wherein one surface of the sapphire window is configured to contact the frame with the coolant conduits, and another surface of the sapphire window is configured to contact epidermis of the subject (Fig. 3, 240; [0086]-[0087]). 
Regarding claim 17, in the combination of Altshuler and Fiset, Altshuler teaches wherein the frame is comprised of aluminum ([0075] “Al”), and wherein the coolant conduits are configured to transport a cooling-liquid with a cooling capacity of at least 0.3 W/cm2 ([0107]; [0111]; [0116]; [0122]; the reference teaches using water which has a relatively high heat capacity and also augmenting this water to further enhance it’s cooling capabilities and so meets the recited limitation in that it would be obvious to tune the cooling to achieve the desired result; result-effective variable; MPEP 2144.05).
Regarding claim 21, in the combination of Altshuler and Fiset, Altshuler teaches wherein a plurality of the LEDs forming the matrix of LEDs are configured to generate and project an illumination light (Fig. 3; [0065]), consisting of wavelengths of 850 nm to 1100 nm ([0067] “near infrared” encompasses these wavelengths) and wherein wavelengths of the plurality of the LEDs are selected to effectively pass-through epidermis and dermis of the subject ([0154] “penetrates the skin”; [0190]; this is an inherent result of the choice of wavelength(s)).
Regarding claim 22, in the combination of Altshuler and Fiset, Altshuler teaches wherein the near-infrared range of light generated by the LEDs is selected from the group of ranges consisting of: 900 nm to 920 nm ([0190] “peaks of lipid absorption as 915 nm”), 940 nm to 960 nm and 1010 nm to 1100 nm.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler and Fiset as applied to claim 11 above, and further in view of Sand (US 20140081359 A1; 3/20/2014).
Regarding claim 12, the combination of Altshuler and Fiset does not teach wherein separation between the LEDs in the matrix of LEDs is 0.5 cm to 2 cm. However, Sand teaches in the same field of endeavor (Abstract) wherein separation between the LEDs in the matrix of LEDs is 0.5 cm to 2 cm ([0028]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler and Fiset to include this feature as taught by Sand because this enables overlapping of the light for effective treatment ([0028]).
Regarding claim 14, the combination of Altshuler and Fiset does not teach wherein the panel is configured to produce an illumination light with a cross-sectional area of 35 cm2. However, Sand teaches in the same field of endeavor (Abstract) wherein the panel is configured to produce an illumination light with a cross-sectional area of 35 cm2 ([0023]-[0025]; the reference is teaching that the size depends on the desired treatment area of the subject and can be adjusted accordingly. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler and Fiset to include this teaching of Sand because this is a result effective variable for obtaining the desired treatment ([0023]-[0025]); MPEP 2144.05.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler and Fiset as applied to claim 11 above, and further in view of Altshuler (US 20040093042 A1; 5/13/2004), hereinafter Altshuler ’042.
Regarding claim 15, in the combination of Altshuler and Fiset, Altshuler teaches wherein the panel is configured to produce an illumination light (Fig. 3; [0065]), with a power density of 1.6 W/cm2 ([0065]; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  
The combination of Altshuler and Fiset does not teach wherein an intensity of illumination that passes through epidermis and dermis is sufficient to heat adipocytes to a temperature of above 42°C. However, Altshuler ’042 teaches in the same field of endeavor (Abstract) wherein an intensity of illumination that passes through epidermis and dermis is sufficient to heat adipocytes to a temperature of above 42°C ([0096]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include this teaching of Altshuler ’042 because this enables effective treating of fat ([0036]; [0039]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler and Fiset as applied to claim 11 above, and further in view of Anderson (US 20070179482 A1; 8/2/2007).
Regarding claim 18, the combination of Altshuler and Fiset teaches using ght in a near-infrared range (Altshuler [0067] “near infrared”) to transdermally heat subcutaneous fat of the subject ([0005] “reduction of fat/cellulite”; [0065]; [0232]; [0233]; [0242]; the reference teaches that tissue is heated as a result of light exposure/treatment and so the intended result of heating the fat is inherently achieved).
The combination of Altshuler and Fiset does not teach wherein the panel is a first panel and wherein the skin illumination device further comprises a second panel comprising a second substrate and plurality of second LEDs mounted to a second frame, the second LEDs being operable to generate light in a near-infrared range to transdermally heat subcutaneous fat of the subject; and 
wherein the first and second panels are oriented at an angle to each other and form an irradiation enclosure, and wherein the angle between the first and second panels is at least 30 degrees.
However, Anderson teaches in the same field of endeavor (Abstract) wherein the panel is a first panel and wherein the skin illumination device further comprises a second panel comprising a second substrate and plurality of second LEDs mounted to a second frame (Fig. 3; [0075]), the second LEDs being operable to generate light in a near-infrared range (Fg. 1b-1c; wavelengths depicted encompass near-infrared range; [0023] “different wavelengths”; [0075]) to transdermally heat subcutaneous fat of the subject (For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.); and 
wherein the first and second panels are oriented at an angle to each other and form an irradiation enclosure (Fig. 3, 303a, 303b, 303c) and wherein the angle between the first and second panels is at least 30 degrees (Fig. 3).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler and Fiset to include these features as taught by Anderson because this enables the application of a vacuum in addition to light treatment ([0017]; [0023]; [0026]).
Regarding claim 19, in the combination of Altshuler, Fiset, and Anderson, Anderson teaches a sealing rim that is configured to contact epidermis of the subject (Fig. 3; Fig. 14A-14D).
Regarding claim 20, in the combination of Altshuler, Fiset, and Anderson, Anderson teaches a suction system that is operable to draw tissue of the subject into the irradiation enclosure (Fig. 2B; Fig. 3; Fig. 14A-14D).

Claim(s) 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler as applied to claims 23, 25 above, in view of Altshuler (US 20040093042 A1; 5/13/2004), hereinafter Altshuler ’042.
Regarding claim 24, Altshuler does not teach wherein the intensity of the light employed causes the light to heat the adipocytes to a temperature of above 42°C. However, Altshuler ’042 teaches in the same field of endeavor (Abstract) wherein the intensity of the light employed causes the light to heat the adipocytes to a temperature of above 42°C ([0096]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include this teaching of Altshuler ’042 because this enables effective treating of fat ([0036]; [0039]).
Regarding claim 26, Altshuler does not teach wherein the cooling comprises contacting the portion of epidermis with a cooling surface of a sapphire window having a temperature of 5°C to 20°C. However, Altshuler ’042 teaches in the same field of endeavor (Abstract) wherein the cooling comprises contacting the portion of epidermis with a cooling surface of a sapphire window having a temperature of 5°C to 20°C ([0096]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include this teaching of Altshuler ’042 because this enables effective cooling of the skin for treatment of fat ([0096]). 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler as applied to claim 23 above.
Regarding claim 27, Altshuler teaches wherein the operating of the skin illumination device to generate light comprises operating a plurality of LEDs forming the matrix of LEDs to generate an illumination light consisting of wavelengths of 850 nm to 1100 nm ([0067] “near infrared” encompasses these wavelengths) and having a power density in a range from 0.3 W/cm2 to 5 W/cm2 ([0065]; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler as applied to claim 23 above, in view of Sand (US 20140081359 A1; 3/20/2014).
Regarding claim 28, Altshuler does not teach wherein the operating of the skin illumination device comprises generating the illumination light continuously with a duration of at least 10 minutes. Note that Altshuler teaches the duration can be adjusted as needed depending on the power ([0171]). However, Sand teaches in the same field of endeavor (Abstract) wherein the operating of the skin illumination device comprises generating the illumination light continuously with a duration of at least 10 minutes ([0034]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include this feature as taught by Sand because this enables effective treatment of fat ([0007]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler ’042 (US 20040093042 A1; 5/13/2004).
Regarding claim 29, Altshuler ’042 teaches a method for cosmetic treatment of a portion of a human body ([0010]), comprising: 
employing an incoherent multi-source and multi-wavelength illumination light ([0010] “wide spectrum”) for, transdermally heating a portion of a subcutaneous fat layer of a subject ([0036]) and wherein illumination at a surface of epidermis has a cross-sectional area with dimensions sufficiently bigger than thickness of skin (Fig. 1; Fig. 5, Fig. 9-10; [0005] “larger area”) the heating sufficient to destroy at least one adipocyte in the portion of the subcutaneous fat layer and to initiate apoptosis thereof ([0035]-[0036]; [0039]); and 
cooling the portion of epidermis sufficiently to prevent burn damage to the epidermis ([0011]); and 
wherein the illumination includes wavelengths in a near-infrared range of 850 nm to 1100 nm ([0010]; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792